In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated December 23, 2003, which denied her motion, inter alia, pursuant to CPLR 5015 (a) (2) to vacate an amended judgment of foreclosure and sale of the same court entered September 3, 2003.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which was pursuant to CFLR 5015 (a) (2) to vacate the amended judgment of foreclosure and sale, as the defendant failed to show that the alleged newly-discovered evidence could not have been discovered with due diligence before entry of the judgment (see Orix Credit Alliance v Grace Indus., 274 AD2d 424 [2000]; Dan’s Supreme Supermarkets v Redmont Realty Co., 261 AD2d 353 [1999]).
The defendant’s remaining contentions are without merit. Cozier, J.P., S. Miller, Mastro and Skelos, JJ., concur.